Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1/20/2022 have been fully considered but are moot in view of the new grounds of rejection presented herein.

Allowable Subject Matter
Claims 25-28 are allowed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 11-13, 17-18, 20-24 rejected under 35 U.S.C. 103 as being unpatentable over US 20160323245 to Shieh in view of US 20200076689 to Chandrashekar in view of US 20150180824 to Atanasov.

Regarding claim 1,
Shieh teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform acts, comprising: 

capturing a broadcast packet in a virtualization environment that is implemented within a bare metal cloud infrastructure, the bare metal cloud infrastructure comprising a first node and a second node, the first and second nodes being connected by a cloud-provided networking infrastructure (fig. 1-3), wherein the broadcast packet corresponds to movement of a virtual IP (internet protocol) address from a first virtual machine on a first node to a second virtual machine on a second node (¶ 25, 31-32, capturing broadcast package related to vm migration); 
Shieh fails to teach but Chandrashekar teaches:
generating an API (application programming interface) call for the bare metal cloud infrastructure which pertain to a mapping of the virtual IP address to the second virtual machine in response to capturing the broadcast packet; directing the API call to the bare metal cloud infrastructure to update network metadata in the bare metal cloud infrastructure that maps the virtual IP address to a MAC (media access control) address associated with the second virtual machine; and updating a mapping of the virtual IP address to the MAC address associated with the second virtual machine at a virtual switch or a virtual router at the second node (¶ 29-34, generation of API commands to update mappings including VM network addresses, MAC address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Chandrashekar. The motivation to do so is that the teachings of Chandrashekar would have been advantageous in terms of facilitating migration of virtual machines in a cloud environment (Chandrashekar, ¶ 13, 29-34).
Shieh fails to teach “the bare metal cloud infrastructure disallows or limits transmission of broadcast or multicast packets on the cloud-provided networking infrastructure by the virtualization environment”. However, Atanasov teaches a bare metal cloud infrastructure disallows or limits transmission of broadcast or multicast packets on the cloud-provided networking infrastructure by the virtualization environment (abstract, ¶ 4-5, 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Atanasov. The motivation to do so is that the teachings of Atanasov would have been advantageous in terms of facilitating network addressing assignment during virtual machine migrations (Atanasov, ¶ 4-5, 22).

Regarding claim 5, 11, 17, 20,
Shieh fails to teach but Chandrashekar teaches:

wherein the API call updates at least one of a routing table or MAC address table to map the virtual IP address to the MAC address associated with the second virtual machine (¶ 29-34, generation of API commands to update mappings including VM network addresses, MAC address). Motivation to include Chandrashekar is the same as presented above.

Regarding claim 6, 12,
Shieh fails to teach but Chandrashekar teaches:
wherein the MAC address corresponds to a vNIC (virtual network interface card) that s associated with a virtual node that hosts the second virtual machine (¶ 29-34). Motivation to include Chandrashekar is the same as presented above.

Claim 7, 13, 18 addressed by similar rationale as claim 1.

Regarding claim 21, 23,
Shieh teaches:
wherein the broadcast packet is from the virtualization environment that is implemented within the bare metal cloud infrastructure (¶ 25, 31-32).

Regarding claim 22, 24,
Shieh teaches:
wherein the broadcast packet is generated by a virtual machine in the virtualization environment that is implemented within the bare metal cloud infrastructure (¶ 25, 31-32).
Claims 2-3, 8-9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh, Chandrashekar, and Atanasov in view of US 20170302754 to Busatta

Regarding claim 2, 8, 14,
Shieh teaches:
wherein the virtual switch or virtual router within a hypervisor of the virtualization environment captures the broadcast packet (¶ 25, 31-32).
Shieh fails to teach wherein the virtual switch or virtual router within a hypervisor of the virtualization environment generates the API call. However, Chandrashekar teaches generating the API call (¶ 29-34). Motivation to include Chandrashekar is the same as presented above.
Shieh fails to teach: the virtual switch or virtual router operates by checking against a rule in a database to determine the API call. However, Busatta teaches operating by checking against a rule in a database to determine the API call (¶ 47, 71)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Busatta. The motivation to do so is that the teachings of Busatta would have been advantageous in terms of enforcing API mapping rules to support intermachine communication (Busatta, ¶ 47, 71).

Regarding claim 3, 9, 15
Shieh fails to teach but Chandrashekar teaches: 
the bare metal cloud infrastructure and additional bare metal cloud infrastructures are provided by a cloud provider to multiple customers and interconnected using the cloud-provided networking infrastructure (¶ 29-34), 

the cloud-provided networking infrastructure includes an API coupled to a network update module that updates a set of cloud infrastructure network metadata comprising mappings between virtual IP addresses assigned to respective virtual machines and MAC addresses assigned to respective nodes in response to receipt of API calls at the API (¶ 27-34), 

and the bare metal cloud infrastructures are accessible from corresponding user stations coupled to the bare metal cloud infrastructures on a network (¶ 29-34). Motivation to include Chandrashekar is the same as presented above. 


Claims 4, 10, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh, Chandrashekar, and Atanasov in view of US 20200329047 to Powers.
Regarding claim 4, 10, 16, 19,
Shieh teaches:
wherein the broadcast packet comprises an ARP (address resolution protocol) or GARP (gratuitous ARP) packet (¶ 32).
Shieh fails to teach: the ARP or GARP packets are disallowed or limited on the cloud-provided networking infrastructure. However, Powers discloses the ARP or GARP packets are disallowed or limited on the networking infrastructure (¶ 13, 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Powers. The motivation to do so is that the teachings of Powers would have been advantageous in terms of enhancing the ability of network devices to prevent ARP spoofing and decreasing the amount of network bandwidth (Powers, ¶ 13). 


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445